In a proceeding for a compulsory accounting and for construction of the fourth paragraph of the testatrix’ will, the objeetant Jewell O. Peterman, the widow of William Peterman, Sr., deceased, who was a son of testatrix’ deceased sister, Helen Peterman, appeals from so much of a decree of the Surrogate’s Court, Queens County, dated July 3, 1962, as construed said paragraph to mean: (a) that the failure of said William Peterman, Sr., to survive the two life tenants of certain real property or the sale of said property or the discontinuance of the life tenants’ occupancy, “ divested him of his remainder interest and made his attempted devise [to appellant] ineffectual; ” and (b) that upon “ the termination of the *808life estates, title to the one-fourth share of Helen Peterman vested in her sole surviving issue, the petitioner, William Peterman,” her grandson (the son of the deceased William Peterman, Sr.). Decree, insofar as appealed from, affirmed, with costs to all parties filing separate briefs, payable out of the estate. The canon of construction, to the effect that public policy favors early indefeasible vesting of estates, is not applicable to the devise of a remainder following upon the termination of an intermediate estate (Matter of Larkin, 9 N Y 2d 88; Matter of Gulbenkian, 9 N Y 2d 363). Kleinfeld, Acting P. J., Christ, Brennan, Hill and Rabin, JJ., concur.